 Case 3:19-cv-01256-JPG Document 19 Filed 03/10/20 Page 1 of 2 Page ID #56




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRANDON L. FERGUSON,                                )
 #14304-025,                                         )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )   Case No. 19-cv-01256-JPG
                                                     )
 ALTON CITY JAIL, MICHAEL                            )
 PHILLIPS, JARRED FORD,                              )
 JOSH BOLD, KIM DUNN,                                )
 and JOHN FRANKE,                                    )
                                                     )
                Defendants.                          )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Brandon Ferguson filed this action pursuant to 42 U.S.C. § 1983 for alleged

constitutional violations that occurred when the Alton City Police subjected his friend to an

unlawful arrest, interrogation, and search on or around May 26, 2019. (Doc. 1). The Complaint

did not survive preliminary review under 28 U.S.C. § 1915A. (Doc. 18). The Court dismissed the

Complaint without prejudice on February 4, 2020. (Id.).

       Plaintiff was granted leave to file a First Amended Complaint on or before March 2, 2020.

(Doc. 18, p. 4). However, he was warned that the action would be dismissed with prejudice, if he

failed to do so by the deadline. (Id. at pp. 4-5). He was also warned that the dismissal would count

as one of his three allotted “strikes” under 28 U.S.C. § 1915(g). (Id.).

       Plaintiff missed the deadline for filing the First Amended Complaint. At least a week has

passed since the deadline expired. He has not requested an extension.

       The Court will not allow this matter to linger indefinitely. This action shall be dismissed

with prejudice for failure to comply with the Court’s Order (Doc. 18) to file a First Amended

                                                 1
 Case 3:19-cv-01256-JPG Document 19 Filed 03/10/20 Page 2 of 2 Page ID #57




Complaint and/or to prosecute his claims. See FED. R. CIV. P. 41(b). The dismissal shall count as

one of Plaintiff’s three allotted “strikes” within the meaning of Section 1915(g).

                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with the Court’s Order to file a First Amended Complaint (Doc. 18)

and prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir.

1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal counts as a “strike”

within the meaning of Section 1915(g).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must

list each of the issues he intends to appeal in the notice of appeal. Moreover, if the appeal is found

to be nonmeritorious, Plaintiff may also incur another “strike.” A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R.

APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the

entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: March 10, 2020
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                  2
